DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 10 December 2020. Currently, claims 1-4, 6-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 7/13/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-13, 15-19 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (a method and system).  Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 11 recites assessing the accuracy of estimated delivery time provided by a restaurant by receiving a set of orders and sending the orders to the restaurant and receiving an Dependent claims 5-10, 15-19 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing generating accuracy measurements, time ranks and confidence levels.  Dependent claims 2-3, 12-13 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as receiving data on the mobile device and sending, receiving and parsing a message do not recite anything that is beyond conventional and routine use of computers  (as evidenced by para [0031]-[0040] of applicant’s own specification) or are for mere data gathering and data transformation.   

Allowable Subject Matter

Claims 1-3, 6-13, 15-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable art for similar reasons of the 7/25/17 notice of allowance for application 14/263,506, especially p. 6-9.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624